Citation Nr: 1114583	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-36 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2005 rating decision, in which the RO denied reopening of a claim for service connection for schizophrenia, paranoid type, finding that new and material evidence had not been received.   

In December 2010, the Veteran testified during a Board hearing at the RO before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in an October 2007 statement of the case, it appears that the RO addressed the Veteran's claim for service connection on the merits.  However, because the claim was subject to a previous, final denial by the RO, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to independently address the question of whether new and material evidence has been received to reopen the claim.      Accordingly, the Board has characterized the Veteran's appeal as encompassing both matters set forth on the title page.

The issue of entitlement to service connection for an acquired psychiatric disability, to included schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The appellant's claim for service connection for nervous disorder was denied by an August 1989 RO rating decision and his subsequent claim for service connection for schizophrenia was denied by an April 2003 RO rating decision.  The April 2003 decision essentially held that it was not shown that current schizophrenia became manifest in service or that it is related to service.  The Veteran was notified and did not perfect an appeal of either decision. 

2.  Evidence received since the April 2003 decision tends to indicate that the Veteran's current schizophrenia is related to emotional problems he experienced in service.   It relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As evidence received since the final April 2003 decision is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disability, to include schizophrenia, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome pertaining to the claim to reopen detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records reveal that he affirmatively reported on his March 1984 report of medical history that he had experienced depression or excessive worry.  It was noted that he had experienced the symptoms secondary to "Chapter proceedings."  A subsequent March 1985 progress note indicates that the Veteran was seen for complaints of depression, anxiety and tension over the past 30 days.  The Veteran indicated that the situation had been worse over the past week.  Alleviating factors were crying, getting away from work and playing sports.  Aggravating factors included drinking, smoking and conflict with people in his unit.  The Veteran reported a past history of similar symptoms in the winter of 1983.  The examining physician found that there was no severe nervousness or depression and observed that the Veteran looked tired and worn out.  The diagnosis was adjustment disorder and the Veteran was scheduled for a mental hygiene appointment.  On April 1986 separation examination, the Veteran's psychiatric functioning was found to be normal.  

A December 1986 VA medical record notation indicates that the Veteran was seen by "ZZZ Admissions" and that no action was taken.  It appears that the diagnosis at the time was cocaine dependence and that the Veteran had been assigned to the substance abuse treatment unit.  A subsequent May 1988 notation indicates that the Veteran had been diagnosed with paranoid schizophrenia, chronic, and that he had been discharged from an acute psychiatric unit after less than 45 days. 

In an August 1989 rating decision, the RO denied service connection for nervous disorder.  The RO noted that the Veteran had been treated at various times during service for acute situational disorder.  He had apparently been nervous when subject to Chapter proceedings in 1984 and was also treated for similar complaints in 1985.  However, since there were no further documented complaints, the RO found that service connection was not warranted as a chronic nervous disorder had not been shown.  
 
A May 1989 Army Reserve Personnel Center order shows that the Veteran received an honorable discharge from the Ready Reserve.  It was noted that he was being discharged although he was assigned to the organization but not present for duty.  It was also noted that the discharge certificate and orders were being sent to his last known address. 

A May 2001 private summary of comprehensive assessments indicates that the Veteran was principally diagnosed with schizophrenia, paranoid type, and polysubstance dependence.  It was noted that he had a desire to obtain work but that his ability to obtain and maintain employment needed to be evaluated by the Social Security Administration (SSA) and by the Department of Vocational Rehabilitation.  

A separate May 2001 private behavioral severity assessment indicates that the Veteran reported that he had been treated for psychological difficulties on three occasions in a hospital setting and six times as a private patient or outpatient.  He noted that he was first treated for psychological or emotional problems when he was 25 years old.  The diagnosis was schizophrenia, paranoid type and polysubstance dependence.  

In an April 2003 rating decision, the RO denied service connection for schizophrenia, paranoid type.  The RO found that although it was clear the Veteran had current schizophrenia, he had not been diagnosed with the disorder during service or within the first year after he was discharged from service.  

In a February 2004 claim, the Veteran indicated that he entered the Army in good condition and two years later he was in the reserves after a three year tour of duty.  A VA doctor then diagnosed him with schizophrenia.  He had had one year of Army Reserve duty remaining at that time but he had had to quit.  He noted that the SSA benefits he received were not enough to support himself and keep up with his medications.  

In a July 2005 letter, a private treating physician indicated that he had reviewed the Veteran's service medical records and mental health records.  It was the physician's opinion that the Veteran's paranoid schizophrenia was related to his military duty.  The physician noted that the Veteran was in the active Army Reserve when he first received the diagnosis and he was allowed to quit the Reserves without a medical board proceeding in 1988.  The physician felt that the Veteran should have been retired on disability while in the active reserves.  

In a February 2006 letter, a treating VA staff psychiatrist and a treating clinical social worker indicated that after a review of the medical record and several interviews with the Veteran, it was the clinicians' opinion that the Veteran's current schizophrenia was more likely than not related to his military service.  The clinicians noted that the Veteran was discharged from the military on April 14, 1986 and that his first interaction with VA Medical Center for mental health care was in December 1986.  

During the December 2010 Board hearing, the Veteran testified that after separation from active duty, he was in the Army Reserve for two years.  He noted that he was supposed to complete three years in Reserves but was diagnosed with schizophrenia and had to leave this duty early.  He also indicated that around this point he started receiving SSA benefits.  

In a February 2011 letter the Veteran's mother indicated that six months after he separated from active service in 1986, the Veteran began acting very strange and out of control.  He would stand in the mirror and stare at himself for hours.  He would also walk the streets naked.  She noted that she took him to the VA hospital many times but nothing seemed to help him.  She also noted that she committed him to the state hospital for 30 days in 1990.  She indicated that he was homeless for many years and he finally started receiving SSA benefits in 1991 or 1992.  

In a separate February 2011 letter, the Veteran's sister indicated that when the Veteran came out of the military, all of his family and friends knew that something was different about him, but they were not sure what it was.  He was eventually diagnosed with depression.  Then in April 1989, he was given a diagnosis of schizophrenia, in its second stage.  

In another February 2011 letter, the Veteran's youngest sister indicated that shortly after his return from the military, around 1987, the Veteran was staying with their mother.  The sister noted that day by day the Veteran started not caring about himself.  He stopped taking a shower, shaving or brushing his teeth, and he started gaining weight.  Mostly, however, he would get a faraway look in his eyes and nothing he would say made sense.  He could not stay focused and would laugh out loud, with the sister not knowing what he had found so funny.  As time went on the Veteran got worse and eventually admitted that he was hearing voices.  The sister and her mother subsequently took the Veteran to the Battle Creek VA where he was diagnosed with schizophrenia in its later stages.  

III.  Law and Regulations

The initial August 1989 rating decision and the subsequent unappealed April 2003 rating decision seeking to reopen the claim are final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including psychosis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

IV.  Analysis

In the instant case, the Veteran's claim was most recently subject to final denial essentially because the RO found that schizophrenia did not become manifest in service or in the first year after separation from active duty, and was not shown to otherwise be related to service.  Newly received evidence, in the form of the July 2005 letter from the private treating physician and the February 2006 letter from the VA staff psychiatrist and treating clinical social worker, tend to indicate that the Veteran's current schizophrenia is related to his active military service.  In particular, the February 2006 letter indicates that the Veteran was seen for what the practitioner's appeared to believe were mental health problems only six months after separation from active duty.  Additionally, the February 2011 lay statements from the Veteran's mother and sisters tend to indicate that the Veteran may have been experiencing psychosis within the first year after active duty.   Accordingly, the evidence relates to an unestablished fact necessary to substantiate the claim (i.e. the presence of a medical nexus and/or the presence of psychosis within the first post-service year) and also raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, may be reopened.  38 U.S.C.A. § 3.156(a).      


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include schizophrenia, may be reopened.  The appeal is allowed to this extent.


REMAND

There appear to be additional outstanding records, which may be relevant to the Veteran's current claim for service connection.  Notably, during the Veteran's April 1985 medical visit in service, the examining medical practitioner noted that the Veteran was being referred for a mental hygiene appointment.  However, there is no record of such an appointment within the service treatment records.  As mental hygiene records are often stored separately from other service treatment records, on remand, the RO/AMC should attempt to obtain any available record of this appointment.  

Also, the Veteran has reported that he began receiving Social Security Administration (SSA) benefits for psychiatric disability sometime around 1989 or 1990.  However, there are no SSA records currently associated with the claims file.  Thus, as VA has been put on notice of these potentially pertinent records, on remand, the RO/AMC should associate with the claims file a copy of any SSA determination concerning the Veteran's claim (or claims) for SSA benefits, as well as copies of all medical records underlying those determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that the Veteran's mother has indicated that the RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for mental health disorder since separation from service and should secure copies of complete records of the treatment or evaluation received from all sources appropriately identified (which are not already of record).  

After completing the development outlined above, the RO/AMC should arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of the Veteran's current schizophrenia.  The Veteran's claims file must made available for review by the VA examiner in conjunction with the examination.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically request copies of any separately stored mental hygiene records pertaining to the Veteran from the National Personnel Records Center (NPRC), and any other applicable source, for the time frame between March 27, 1985 and May 27, 1985.  Any available service personnel records should also be obtained.

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for any mental disorder since service, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified, which are not already of record.  In particular, after obtaining appropriate authorization from the Veteran, the RO should attempt to obtain any available psychiatric treatment records pertaining to the Veteran from the Kalamazoo Psychiatric Hospital in Kalamazoo, Michigan (formerly the Kalamazoo Regional Psychiatric Hospital), from 1988 to 1992.  

3.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for SSA disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  The RO/AMC should arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of the Veteran's current psychiatric disability.   The Veteran's claims file, to include the service treatment records;  post-service mental health treatment records; any available SSA records;  the July 2005 letter from the private physician;  the February 2006 letter from the VA psychiatrist and VA social worker, and any pertinent statements, letters or testimony from the Veteran and his family members, should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide medical opinions, which answer the following questions:  

 A) Is it is as least as likely as not (i.e. a 50% chance or better) that the Veteran's current psychiatric disability first became manifest in service? 

B) Is it as least as likely as not (i.e. a 50% chance or better) that the Veteran's psychosis became manifest within one year of his separation from active duty in April 1986?

C)  Is it as least as likely as not (i.e. a 50% chance or better) that the Veteran's current psychiatric disability is otherwise related to his active military service.     

The examiner should explain the rationale for all opinions given.   

5.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


